  Case: 1:21-cv-00005-SNLJ Doc. #: 5 Filed: 03/19/21 Page: 1 of 1 PageID #: 17




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

 RONNIE L. GROSS,

      Plaintiff,                               Case No. 1:21-cv-00005-SNLJ

 v.

 HARPETH FINANCIAL SERVICES, LLC
 d/b/a ADVANCE FINANCIAL,

      Defendant.

                          NOTICE OF VOLUNTARY DISMISSAL

         NOW COMES the Plaintiff, RONNIE L. GROSS, and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i), hereby dismissing his claims against Defendant, HARPETH FINANCIAL

SERVICES, LLC d/b/a ADVANCE FINANCIAL, without prejudice, with all parties to bear

their own attorney’s fees and cost.



Dated: March 19, 2021                                  Respectfully submitted,

                                                       RONNIE L. GROSS

                                                       By: /s/ Mohammed O. Badwan

                                                       Mohammed O. Badwan
                                                       SULAIMAN LAW GROUP, LTD.
                                                       2500 South Highland Avenue
                                                       Suite 200
                                                       Lombard, Illinois 60148
                                                       +1 630-575-8180
                                                       mbadwan@sulaimanlaw.com
